MEMORANDUM*
Hilario Ochoa-Perez (“Ochoa-Perez”) appeals the trial court’s order denying his motion to suppress inculpatory statements made to DEA agents following his arrest on drug charges. Ochoa-Perez contends that the interrogating agent’s promise of leniency rendered his statements involuntary, and thus they should have been suppressed.
When evaluating the voluntariness of a confession, “[t]he test is whether, considering the totality of the circumstances, the government obtained the statement by physical or psychological coercion or by improper inducement so that the suspect’s will was overborne.” United States v. Guerrero, 847 F.2d 1363, 1366 (9th Cir.1988) (citing Haynes v. Washington, 373 U.S. 503, 513-14, 83 S.Ct. 1336, 10 L.Ed.2d 513 (1963)).
Regardless of whether the DEA agents promised Ochoa-Perez that he would “get less time” if he cooperated, the district court did not clearly err in finding that Ochoa-Perez refused to answer some of the question put to him, and his subsequent refusal to fully cooperate demonstrates that his will was not overborne. Ochoa-Perez admittedly refused to identify his source of supply for the cocaine, and according to Special Agent Knox refused to identify his source of supply with respect to the methamphetamine as well. As discussed in the district court order, this suggests that Ochoa-Perez felt comfortable exercising his free will and that there was no causal link between the purported promise of leniency and the inculpatory statements made by Ochoa-Perez. The order denying the motion to suppress *682is AFFIRMED, and the conditional plea and conviction stand.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.